Citation Nr: 0405476	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  03-16 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of fracture, right ankle status post repair 
(claimed as right ankle condition and right foot condition), 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel





INTRODUCTION

The veteran had active service from March 1984 to March 1987.  
He served in the Army National Guard from May 1987 to July 
2001.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  


FINDING OF FACT

The competent medical evidence of record shows that the 
veteran's right ankle disability is manifested by mild 
limitation in motion and when pain is present, there is 
additional functional loss that causes marked limitation in 
motion.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for service-connected residuals of fracture, right ankle 
status post repair (claimed as right ankle condition and 
right foot condition) have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.27, 4.40-4.46, 4.71a, Diagnostic Code 5271 
(2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim as set forth in the 
August 2002 rating decision and May 2003 Statement of the 
Case (SOC) issued by a Decision Review Officer.   The SOC 
provided the veteran with notice of the law and regulations 
pertinent to his claim, including the law and implementing 
regulations of the VCAA.  In correspondence dated in May 
2002, the RO advised the veteran of VA's duties under the 
VCAA  and the delegation of responsibility between VA and the 
veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  Quartuccio, 16 
Vet. App. at 187.  The Board concludes that the requirements 
of the notice provisions of the VCAA have been met, and there 
is no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  Id.  

The RO has also made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
The RO obtained private treatment records identified by the 
veteran.  The RO obtained reserve medical records that 
included medical records from private facilities.  The RO 
also afforded the veteran VA examinations in October 2001 and 
May 2003.  The veteran has not made the RO or the Board aware 
of any other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.

The veteran is appealing the initial assignment of a 
disability evaluation following an award of service 
connection for residuals of fracture, right ankle status post 
repair.  The veteran contends that the severity of the 
disability is greater than is contemplated by the initially 
assigned rating.  

The veteran's reserve medical records include private medical 
records which show treatment for a fractured right ankle.  
The service records show that the veteran received a medical 
discharge from the New York Army National Guard due to the 
right ankle disability.  His right ankle disability is 
presently assigned a 20 percent rating under 38 C.F.R. § 
4.71a, Diagnostic Code 5271 (2003), for marked limitation in 
motion of the ankle.  

At the October 2001 VA examination, the right ankle 
demonstrated range of motion of 0 to 5 degrees on 
dorsiflexion and 0 to 35 degrees on plantar flexion.  Private 
medical records from Dr. S.T. include a March 2002 record 
which noted that the physical examination revealed decreased 
range of motion, but no figures were provided.  At the May 
2003 VA examination, the right ankle demonstrated range of 
motion of 0 to 15 degrees on dorsiflexion and 0 to 40 degrees 
on plantar flexion.  
The normal range of ankle dorsiflexion is 0 to 20 degrees.  
38 C.F.R. § 4.71, Plate II.  The normal range of ankle 
plantar flexion is 0 to 45 degrees.  Id.   At the October 
2001 VA examination, the right ankle demonstrated marked 
limitation in motion on dorsiflexion based on the values 
provided in Plate II.  The right ankle demonstrated mild 
limitation in motion on dorsiflexion and plantar flexion at 
the May 2003 VA examination.  The May 2003 VA examiner noted 
that the veteran suffered from "some mild limited range of 
motion" in the right ankle.  The May 2003 VA examiner 
concluded that the veteran's current limitations included a 
"slight range of motion abnormality."  The foregoing 
medical evidence shows that limitation in motion in the 
veteran's right ankle ranges from mild to marked.  To assess 
whether the veteran's overall right ankle disorder is marked 
more by mild or marked symptomatology, the Board must 
consider the provisions of 38 C.F.R.      §§ 4.40 and 4.45, 
which address additional functional loss due to pain, 
weakness, excessive fatigability, etc.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

At the October 2001 VA examination, the veteran complained of 
ongoing pain.  He reported that he had pain when he walked 
more than thirty minutes and he experienced pain with high-
level activities.  He stated that he could not run and could 
not play baseball with his son.  The examination revealed 
mild swelling along the lateral aspect.  On palpation over 
the distal aspect of the medial malleolus and over the 
lateral malleolous, there was some tenderness.  The examiner 
did not indicate that pain was elicited during testing for 
range of motion in the ankle, but the positive findings of 
swelling and tenderness constitute some objective evidence 
that the veteran experiences some discomfort and pain in the 
right ankle.  The May 2003 VA examination report noted no 
findings of swelling or tenderness on examination.  The 
examiner did not indicate that pain was elicited during 
testing for range of motion.  The examiner did note that the 
veteran reported that he took Vioxx and hydrocodone for 
symptom relief.  Private medical records from Dr. S.T. 
confirmed that the veteran was prescribed Vioxx for his 
symptoms.  As previously stated, the veteran's ankle 
demonstrated mild limitation in range of motion at the May 
2003 VA examination.  Thus, it appears that the veteran's 
right ankle disability is primarily manifested by mild 
limitation in motion, but when the veteran experiences pain 
and discomfort, there is additional functional loss that 
causes marked limitation in motion.  On that basis, the Board 
finds that the veteran's overall ankle disability more nearly 
approximates the criteria associated with the currently 
assigned 20 percent rating under Diagnostic Code 5271.  38 
C.F.R. § 4.7 (2003).  

The assigned rating represents the maximum rating available 
under Diagnostic Code 5271.  There is no competent medical 
evidence of record that shows that the veteran's right ankle 
disability is productive of more severe symptomatology than 
is contemplated in the currently assigned maximum rating 
under Diagnostic Code 5271, even with consideration of 
factors outside the rating criteria.   In addition to the 
medical findings cited above, the Board notes that the VA 
examination reports are also significant for the medical 
findings that follow.  The October 2001 VA examination report 
shows that the veteran exhibited a minimal loss of strength.  
Strength testing on dorsiflexion was 4+/5, and on plantar 
flexion it was 5-/5.  The examination report also shows that 
with standing, the veteran did not exhibit pain.  He walked 
with a symmetric gait without obvious antalgia.  The May 2003 
VA examination report shows that the veteran denied 
experiencing inflammatory arthritis or experiencing locking 
or fatigability in his right ankle.  He denied having any 
subsequent surgeries.  The medical evidence of record 
confirms that no additional surgeries have been performed on 
the veteran's right ankle.  The examination report further 
shows that the veteran is able to walk without the assistance 
of crutches, brace, cane, or corrective shoes.  The examiner 
noted that the veteran appeared in no distress.  The examiner 
observed that the veteran was able to easily get up and off 
the examining table.  He had a steady gait and did not favor 
either extremity.  The examination also revealed that there 
were no gross effusions.  Lastly, the x-ray revealed intact 
osseous structures, normal bony alignment, well- maintained 
joint space, unremarkable soft tissues, a long orthopedic 
screw through the medial malleolus and distal tibia, no 
definite fracture line identified, and preserved mortise 
joint space.  Thus, the medical evidence shows that the 
currently assigned rating is appropriate for the veteran's 
right ankle disability, contrary to the veteran's sincere 
beliefs that he is entitled to a higher rating.

The Board has considered other diagnostic codes for purposes 
of assessing whether the veteran may be entitled to a rating 
in excess of 20 percent under any of them.
Diagnostic Code 5270 prescribes ratings in excess of 20 
percent for ankylosis of the ankle.  The medical evidence, 
including the May 2003 x-ray, clearly shows that the veteran 
does not have ankylosis.  Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) (defining ankylosis as stiffening or fixation of a 
joint as the result of a disease process, with fibrous or 
bony union across the joint).   The other potentially 
applicable diagnostic codes do not assign ratings in excess 
of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5272, 
5273, 5274 (2003). 

VA is required to provide separate evaluations for separate 
manifestations of the same disability that are not 
duplicative or overlapping.  Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  The veteran contends that he has arthritis 
which should entitle him to a rating in excess of 20 percent.  
The Board notes that the x-ray taken at the May 2003 VA 
examination did not reveal any evidence of arthritis.  Dr. 
S.T.'s records, however, do note an assessment of 
osteoarthritis of the "right foot" in March 2002 and April 
2002, although the actual x-ray findings are not reported.  
Nevertheless, the Board notes that arthritis is manifested by 
pain and swelling.  No physical manifestations attributable 
to arthritis have been identified that are not already 
accounted for in the current rating and that would not 
violate the rule against pyramiding.  38 C.F.R. § 4.14 
(2003).   Thus, a separate rating under Diagnostic Codes 
5010-5003 for traumatic arthritis is not in order.  38 C.F.R.          
§ 4.71a, Diagnostic Codes 5010-5003 (2003).  

While the residual scars described in the VA examination 
reports could be separate manifestations of the veteran's 
ankle disability under the applicable rating criteria for 
scars, the VA examinations clearly show that the scars are 
asymptomatic.  The October 2001 VA examination revealed 
"well-healed" and "nontender" scars along the lateral 
aspect and the medial side of the veteran's right ankle.  The 
May 2003 VA examination similarly revealed post surgical 
changes on the left and right side of the ankle with "well-
healed" incisions and no "keloid" formation.  As there is 
no medical evidence that the residual surgical scars are 
poorly nourished with repeated ulceration or tender and 
painful on objective demonstration, a separate evaluation 
under the old criteria for rating scars under Diagnostic 
Codes 7803 and 7804 is not warranted.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (2001).  As there is no medical 
evidence that the residual surgical scars are unstable or 
painful on examination, a separate evaluation under the new 
criteria for rating scars under Diagnostic Codes 7803 and 
7804 is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804 (2003).  

Accordingly, the Board finds that the veteran's service-
connected residuals of fracture, right ankle status post 
repair more closely approximate the criteria associated with 
the currently assigned rating of 20 percent under 38 C.F.R. § 
4.71a, Diagnostic Code 5271 (2003).  The Board notes that the 
veteran's service-connected disability has not been shown to 
be manifested by greater than the criteria associated with a 
20 percent rating under Diagnostic Code 5271 during any 
portion of the appeal period.  Accordingly, a staged rating 
is not in order and the assigned ratings are appropriate for 
the entire period of the veteran's appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Lastly, the Board notes that there is no evidence of record 
that the veteran's right ankle disability causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The veteran has vigorously argued that due to his disability, 
he is not able to obtain the type of employment he desires.  
That a veteran's disability excludes him from performing in 
certain types of jobs is not a basis upon which disability 
ratings are assigned.  Rather, it is the extent to which a 
veteran's disability interferes with his ability to perform 
in any type of job in any earning capacity that is paramount.  
By the veteran's own admission, his disability does not 
prevent him from performing some types of employment.  The 
veteran has indicated that he is studying to become a 
teacher.  

The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2003).  To the extent 
that the veteran's right ankle disability interferes with his 
employability, the currently assigned 20 percent rating 
adequately contemplates such interference as there is no 
evidentiary basis in the record for a higher rating on an 
extraschedular basis.  The evidence shows that the veteran's 
disability interferes with his daily life activities in that 
some of his activities are impacted by limitation in ankle 
motion and additional functional loss due to pain and 
fatigue.  There, however, is no evidence that the veteran is 
unable to secure or follow a substantially gainful occupation 
solely as a result of his right ankle disability.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2003) 
for assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (West 2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

A rating in excess of 20 percent for service-connected 
residuals of fracture, right ankle status post repair 
(claimed as right ankle condition and right foot condition) 
is denied.  


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



